                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                          CASE NO. 5:18-CR-029-KDB-DCK

 UNITED STATES OF AMERICA,                              )
                                                        )
                 Plaintiff,                             )
                                                        )
    v.                                                  )       ORDER
                                                        )
 EDDIE BRIAN BECKHAM,                                   )
                                                        )
                 Defendant.                             )
                                                        )

         THIS MATTER IS BEFORE THE COURT on the Government’s “Motion To Seal

Response To Defense Motion” (Document No. 44) filed on January 20, 2021. This motion has

been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate

review is appropriate. Having carefully considered the motion and the record, the undersigned

will grant the motion.

         A party who seeks to seal any pleading must comply with the Local Rules of this Court.

Local Civil Rule(“LCvR”) 6.1 provides in relevant part as follows:

         LCvR. 6.1       SEALED FILINGS AND PUBLIC ACCESS.

                (a)     Scope of Rule. To further openness in civil case
                proceedings, there is a presumption under applicable common law
                and the First Amendment that materials filed in this Court will be
                filed unsealed. This Rule governs any party’s request to seal, or
                otherwise restrict public access to, any materials filed with the Court
                or used in connection with judicial decision- making. As used in this
                Rule, “materials” includes pleadings and documents of any nature
                and in any medium or format.

                (b)    Filing under Seal. No materials may be filed under seal
                except by Court order, pursuant to a statute, or in accordance with a
                previously entered Rule 26(e) protective order.

                (c)      Motion to Seal or Otherwise Restrict Public Access. A




         Case 5:18-cr-00029-KDB-DCK Document 45 Filed 01/22/21 Page 1 of 3
                party’s request to file materials under seal must be made by formal
                motion, separate from the motion or other pleading sought to be
                sealed, pursuant to LCvR 7.1. Such motion must be filed
                electronically under the designation “Motion to Seal.” The motion
                must set forth:

                       (1)     A non-confidential description of the
                       material sought to be sealed;
                       (2)     A statement indicating why sealing is
                       necessary and why there are no alternatives to filing
                       under seal;
                       (3)     Unless permanent sealing is sought, a
                       statement indicating how long the party seeks to have
                       the material maintained under seal and how the
                       matter is to be handled upon unsealing; and
                       (4)     Supporting statutes, case law, or other
                       authority.
LCvR 6.1.

       By the instant motion, the Government seeks to file the “United States’ Response In

Opposition To Motion For Compassionate Release Under 18 U.S.C. § 3582(c)(1)(A)” (Document

No. 43) under seal. (Document No. 44). The Government contends that this filing includes

personal medical information and details about alleged criminal conduct that should not be

released. Id.

       Although the instant motion does not fully comply with the Rules, having considered LCvR

6.1(c) and LCrR 49.1.1 and the record of this case, the Court will grant the motion to seal. Noting

that the time for public response has not run to this motion, the Court will consider any objection

to this Order from non-parties as an objection to the motion, requiring no additional burden for

any non-party under the Federal Rules of Civil Procedure. See LCvR 6.1(e).

       IT IS, THEREFORE, ORDERED that the Government’s “Motion To Seal Response To

Defense Motion” (Document No. 44) is GRANTED. Document No. 43 and its attachments shall

remain under SEAL until otherwise ordered by this Court.




                                                2
      Case 5:18-cr-00029-KDB-DCK Document 45 Filed 01/22/21 Page 2 of 3
SO ORDERED.



                    Signed: January 22, 2021




                                     3
Case 5:18-cr-00029-KDB-DCK Document 45 Filed 01/22/21 Page 3 of 3
